              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       STATESVILLE DIVISION
                  CIVIL CASE NO. 5:18-cv-00142-MR


EARL JAMES WATSON,              )
                                )
              Plaintiff,        )
                                )
vs.                             )
                                )
PAULA SMITH, et al.,            )                     ORDER
                                )
              Defendants.       )
_______________________________ )

      THIS MATTER is before the Court on “Plaintiff’s Reply to Defendants’

Responses to Plaintiff’s Second Set of Interrogatories and Requests for

Admissions” [Doc. 194], which is construed as a Motion to Compel

Discovery.

      The incarcerated Plaintiff, proceeding pro se, filed this action pursuant

to 42 U.S.C. § 1983 addressing incidents surrounding Plaintiff’s back surgery

at the Catawba Valley Medical Center (“CVMC”) in September 2015 and

subsequent incidents that occurred in prison.

      On November 30, 2020, the Court appointed North Carolina Prisoner

Legal Services (“NCPLS”) to represent Plaintiff in this matter for purposes of

discovery pursuant to Standing Order 3:19-mc-00060-FDW. [Doc. 165].

The discovery cutoff date was May 20, 2021, and the deadline to file


       Case 5:18-cv-00142-MR Document 198 Filed 08/11/21 Page 1 of 4
dispositive motions was June 4, 2021. [See Docs. 179, 183]. On May 5,

2021, NCPLS filed a Response to Discovery [Doc. 184] and a Motion to

Withdraw as Counsel [Doc. 185], stating that it had completed the

representation.

      The Plaintiff filed a Motion to Correct and Complete Discovery before

the May 20 discovery cutoff date, arguing that NCPLS failed to provide him

with adequate discovery assistance and had moved to withdraw from the

representation before consulting with him. [Doc. 186]. He asked the Court

to order NCPLS to “complete and correct” discovery, or allow the Plaintiff to

do so pro se. [Id.]. The Court found that NCPLS had discharged its duties

pursuant to the Standing Order and granted counsel leave to withdraw. [Doc.

188]. The Court construed Plaintiff’s Motion to Correct and Complete as a

Motion for Extension of Time to Complete Discovery, and extended the

discovery deadline until July 6, 2021. [Id.]. The Court notified the parties

that no further extensions would be granted except on a showing of

extraordinary circumstances. [Id.].

      The instant pleading, which is liberally construed as a Motion to

Compel Discovery, was filed on July 20, 2021.1 [Doc. 194]. The Plaintiff


1Houston v. Lack, 487 U.S. 266, 276 (1988) (establishing the prisoner mailbox rule);
Lewis v. Richmond City Police Dep’t, 947 F.2d 733 (4th Cir. 1991) (applying prisoner
mailbox rule to § 1983 case).

                                         2

        Case 5:18-cv-00142-MR Document 198 Filed 08/11/21 Page 2 of 4
contends that he timely filed a second set of discovery requests on June 30,

2021, but that Defendants objected that they were untimely because

Defendants received them outside the extended discovery period. [Id.]. The

Plaintiff further appears to argue that the discovery window should not be

considered to have closed until August 9, 2021. [Doc. 194 at 4-5]. As relief,

the Plaintiff asks that the Court order Defendants to respond to his June 30,

2021 discovery requests and provide any other relief that it deems just and

proper. [Doc. 194 at 6].

      The Plaintiff’s contention that the discovery window did not expire until

August 9, 2021 is mistaken. On June 15, 2021, the Court extended the

discovery deadline until July 6, 2021 and no further extension has been

sought or granted. [Doc. 188]. The Pretrial Order and Case Management

Plan provides that “[a] motion to compel must include a statement by the

movant that the parties have conferred in good faith in an attempt to resolve

the dispute and are unable to do so. Motions to compel must be filed within

the discovery period or they may be deemed waived.” [Doc. 165 at 10]. The

instant Motion was filed well outside the extended discovery period and it

fails to indicate that the parties conferred in good faith to resolve the dispute.

It is, therefore, denied.




                                        3

        Case 5:18-cv-00142-MR Document 198 Filed 08/11/21 Page 3 of 4
     IT IS, THEREFORE, ORDERED that “Plaintiff’s Reply to Defendants’

Responses to Plaintiff’s Second Set of Interrogatories and Requests for

Admissions” [Doc. 194] is construed as a Motion to Compel Discovery and

is DENIED.

     IT IS SO ORDERED.
                             Signed: August 11, 2021




                                      4

      Case 5:18-cv-00142-MR Document 198 Filed 08/11/21 Page 4 of 4
